FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 20, 2022

                                      No. 04-19-00244-CR

                                      Christopher KINES,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 16-07-153-CRW
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
        This court’s opinion in this appeal issued on April 15, 2020. After the Texas Court of
Criminal Appeals refused appellant’s petition for discretionary review, this court’s mandate
issued on December 28, 2020. Appellant has filed a pro se motion requesting a copy of the
reporter’s record for purposes of filing a post-conviction writ of habeas corpus. This court has
no jurisdiction over post-conviction writs of habeas corpus in felony cases. See TEX. CODE
CRIM. PROC. art. 11.07; In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998,
orig. proceeding). Post-conviction writs of habeas corpus are to be filed in the trial court in
which the conviction was obtained, and made returnable to the Court of Criminal Appeals. See
TEX. CODE CRIM. PROC. art. 11.07. In order to obtain a free copy of the record, appellant would
need to file a motion in the trial court in which the conviction was obtained and demonstrate that
his claim is not frivolous and that the record is needed to decide the issues presented. See United
States v. MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex.
App.—Houston [1st Dist.] 1993, no pet.). Appellant’s motion is DENIED without prejudice to
seeking relief in the proper court.


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court